DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (JP-20150864-A), hereinafter Hatano, references are made to the English translation provided from EPO, in view of Kaneko et al. (WO-2012029717-A1), hereinafter Kaneko, references are made to the English translation provided from EPO.
Regarding Claim 1, Hatano teaches a copper alloy comprising the composition shown in table 1.
Element
Claim
Hatano
Citation
Relationship
Ni
0-5
0.8-5
[0013]
Within
Co
0-2.5
0.8-5
[0013]
Within

0.2-5
0.8-5
[0016]
Within
Si
0.2-1.5
0.2-1.5
[0013]
The same


Hatano further teaches the copper alloy having I(200)/I0(200) of 1-10.2 ([0021]) which overlaps the claimed I(200)/I0(200) of 1-5. 
	Hatano does not explicitly disclose the claimed area ratio of Cube orientation {100} <001> of 2-10% in EBSD measurement of a rolling parallel cross section or the claimed ratio of (an average crystal grain size of Cube orientation {100} <001> of the rolling parallel cross section) / (an average crystal grain size of the rolling parallel cross section) is 0.75-1.5.
	Examiner notes that according to [0041] of the instant specification, the area ratio of Cube orientation grains may be restricted to less than 10% by ensuring the rate of temperature increase during solutionizing is at least 10˚C/s and the ratio of the average crystal grain size of Cube orientation / average crystal grain size may be made greater than 0.75 by ensuring the rate of temperature increase during solutionizing is less than 30˚C/s.
	Hatano further teaches processing steps of casting a 200 mm thick ingot ([0041]) which is within the instant specification’s casting of an ingot (having a thickness of from 20 to 300 mm) according to [0042]; hot rolling at 950˚C to a 15 mm plate ([0041]) which is within the instant specification’s hot rolling (at a temperature of from 800 to 1000˚C; a thickness of from 3 to 20 mm); cold rolling ([0041]) which encompasses the claimed cold rolling (at a working ratio of from 80 to 99.8%); pre-annealing such that a degree of softening is 0.2-0.8 ([0041], [0034]) which is the same as the instant specification’s pre-annealing (at a degree of softening: S = 0.2 to 0.8); light rolling at 3 to 50% ([0037], [0041]) which is the same as the instant specification’s light rolling at a working ratio of from 3 to 50%; a solution treatment at 700-950˚C ([0037]) which is the same as the specification’s solutionizing treatment at a temperature of from 700 to 900˚C; cold rolling at 0-60% ([0037]) which overlaps the specification’s 
Hatano does not explicitly teach the specification’s light rolling to an arithmetic average roughness Ra ≥ 0.15 µm, however a person having ordinary skill in the art, seeing that Hatano does not restrict a surface roughness would be inclined to not require a particularly low surface roughness such as 0.15 µm or less without specific reason to do so, as such a person would expect that to require a higher cost in processing. Therefore, Hatano’s light rolling overlaps the arithmetic average roughness Ra ≥ 0.15 µm.
Hatano does not explicitly teach the specification’s solutionizing treatment at a temperature rising rate of from 10 to 30 ˚C/sec.
	Kaneko teaches processing of a copper alloy involving a heating rate during annealing at 600-800˚C of 10-30˚C/s in order to provide a beneficial balance between grain coarsening and bending workability (P. 6 Par. 4) which is the same as the specification’s temperature increase during solutionizing of 10-30˚C/s.
It would have been obvious to a person having ordinary skill in the art to have provided the solutionizing heating rate of Kaneko to the copper alloy of Hatano in order to provide a beneficial balance between grain coarsening and bending workability as discussed above as taught by Kaneko.
	Since Hatano as modified by Kaneko teaches a composition and processing which overlap with that of the specification, a person having ordinary skill in the art would expect the copper alloy according to Hatano as modified by Kaneko to exhibit the claimed area ratio of Cube orientation 

	Regarding Claim 2, Hatano as modified by Kaneko discloses the claim limitations as set forth above. Hatano further teaches the copper alloy having crystal grain size of 5-20 µm which is within the claimed average crystal grain size of {100} <001> of the rolling parallel cross section is from 2-20 µm because the average crystal grain size and the Cube orientation grain size are similar since Hatano as modified by Kaneko discloses the claimed ratio of (an average crystal grain size of Cube orientation {100} <001> of the rolling parallel cross section) / (an average crystal grain size of the rolling parallel cross section) is 0.75-1.5.

	Regarding Claims 3 and 4, Hatano as modified by Kaneko discloses the claim limitations as set forth above. Hatano further teaches the copper alloy comprising one or more of Sn, Zn, Mg, Cr, and Mn in an amount of less than 3 mass% ([0013]) which encompasses the claimed copper alloy strip containing one or more of Sn, Zn, Mg, Zr and Mn in a total amount of 0.005-2% by mass.

Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive.
The argument that one skilled in the art would understand that Hatano teaches that the higher I(200)/I0(200) is better is not convincing. A preferential range does not qualify as a teaching away from the suitable range and the suitable range of Hatano overlaps the claimed range as discussed in the rejection, see MPEP 2144.05 (III) (B).
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kaneko is not relied upon for the solutionizing, the pre-annealing, or the light rolling step which are all taught by Hatano as discussed in the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736